OPINION OF THE COURT
Jacqueline M. Koshian, J.
By memorandum decision of February 23, 1998 this court determined that plaintiffs had a protected property interest in the prompt prosecution of the complaints filed with the Division of Human Rights (Division) and that plaintiffs had been denied due process by the Division’s failure to render a timely determination of them. The order entered therein directed that the Division “immediately schedule a hearing in the Meiselman matter and issue a decision on such complaint forthwith”. *782The Division’s failure to comply with the order and the uncontroverted state of the record made upon plaintiffs’ instant motion for summary judgment warrants a finding that the instant application be granted without costs.